OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. DEL TORO
CON LA CUAL ESTÁ CONEOEME EL JUEZ ASOCIADO SE. HUTCHISON.
La presente es una causa criminal en la cual se impuso al acusado la pena de muerte. El Fiscal de la Corte de Dis-trito de San Juan, Sección 2a., imputó a Mateo Concepción el delito de asesinato en primer grado, cometido en la persona de Serafina Dones, en la madrugada del 8 de septiembre de 1912, dentro de esta ciudad de San Juan. El acusado hizo la alegación de no culpable. El juicio se celebró ante un jurado. Este, el 16 de enero de 1913, rindió su veredicto declarando a Concepción culpable del delito de asesinato en primer grado. El convicto, por medio de su abogado, solicitó un nuevo juicio. La corte negó la solicitud, y, el 11 de febrero de 1913, dictó sentencia condenando a muerte a Mateo Con-ceepción, el acusado.
La primera cuestión que debemos considerar, es la de si tenemos o no tenemos jurisdición para intervenir en esta causa.
Examinada la transcripción del récord, no aparece incluido en ella ningún escrito de apelación contra la sentencia ni contra la resolución denegatoria de nuevo juicio, existiendo una constancia puesta por el secretario del tribunal senten-ciador, que dice así: “Escrito de apelación. El abogado del *316acusado no presentó escrito de apelación por tratarse de un asesinato en primer grado.” La exposición del caso fue pre-parada por el propio juez sentenciador, quien expresó que lo liacía 4‘en cumplimiento de la sección 2 de la ley aprobada en 9 de marzo de 1911, y para los efectos de la apelación.”
, Elevada la transcripción a esta Corte Suprema, el abo-gado del acusado faltó en presentar su alegato, no obstante haber solicitado y obtenido prórroga para ello, y señalado el 29 de mayo de 1914 para la vista, no compareció el dicho abogado limitándose a pedir por teléfono la suspensión del acto por causa de enfermedad.
En el año de 1902' se instauró en Puerto Eico un nuevo sistema penal, poniéndose en vigor un Código Penal y otro de Enjuiciamiento Criminal.
En dicho sistema, las sentencias dictadas por las cortes de distrito, con o sin intervención del jurado, resuelven defi-nitivamente las causas criminales y son ejecutorias desde el momento en que se dictan, a menos que se entable contra ellas recurso de apelación.
La materia de apelaciones está regulada por los artículos 345 al 369 del Código de Enjuiciamiento Criminal, algunos de los cuales han sido enmendados por leyes posteriores de la Asamblea Legislativa. Seos. 6383 to 6415 of the Revised Statutes and Codes of Porto Rico.
En 1902 no existía más distinción .entre las apelaciones interpuestas en casos de pena de muerte, y las establecidas en los demás casos, que la referente a la suspensión de la ejecución de la sentencia. De acuerdo con el artículo 353, en los de pena de muerte la apelación suspendía acto seguido la ejecución del fallo, y en los demás casos la ejecución se suspendía “al presentarse al secretario del tribunal senten-ciador una certificación del juez de dicho tribunal o de un magistrado de la Corte Suprema, manifestando que en su opinión existen causas probables para la apelación.”
En 1903, Leyes de 1903, página 46, se decretó en- general que “una apelación ante la Corte Suprema, de una sentencia *317condenatoria, suspende la ejecución de la misma,” quedando así derogado implícitamente el precepto del artículo 353 rela-tivo a la certificación que se debía presentar para obtener la suspensión de la ejecución de la sentencia.
En 1911 se aprobó' la ley No. 10 respecto a apelaciones en causas capitales. Dicha ley contiene solo tres secciones que, copiadas a la letra, dicen así:
“Sección 1. — En toda causa en que se hubiere pronunciado sen-tencia de muerte por una corte de Distrito, será el deber del abogado o abogados del acusado apelar debidamente dicha causa para ante el Tribunal Supremo de Puerto Rico.
“Sección 2. — En todas esas causas en las cuales el abogado del acusado no haya hecho preparar el récord en debida forma para tras-mitirlo al Tribunal Supremo según se dispone anteriormente, dentro del tiempo que la ley prescribe, el secretario de la corte de distrito notificará el hecho al juez del distrito, y será entonces el deber de dicho juez, en los treinta días subsiguientes, preparar y certificar una relación de la prueba presentada al jurado en la forma que le sea más conveniente, y dicho juez de distrito queda autorizado para prorro-gar el tiempo en el cual deba el secretario enviar la transcripción del récord al Tribunal Supremo en cumplimiento de las disposiciones de esta ley.
“Sección 3. — Toda ley o parte de ley que' se opusiere a la pre-sente queda por ésta derogada.”
Leyes de 1911, p. 70.
¿Cuál es el alcance de la ley que hemos transcrito? ¿Esta-blece una apelación de oficio én todos los casos de pena de muerte, o se limita a imponer el deber de apelar al abogado del acusado, y sólo cuando el abogado cumple con ese deber e.s que confiere jurisdicción a la Corte .Suprema?
A nuestro juicio no puede negarse que la ley No. 10 de 1911 introdujo una variación en el sistema penal vigente desde 1902, estableciendo una diferencia en la materia de apela-ciones entre los casos de pena- de'muerte y todos los demás. Por su sección 1 impuso al abogado del acusado el deber de apelar, y por su sección 2 previo el caso en que dicho abogado dejara de cumplir con su deber y dispuso que entonces sería *318la obligación del juez sentenciador “preparar y certificar una relación de la prueba presentada al jurado en la forma que le sea más conveniente, ’ ’ quedando encomendada al secre-tario la misión de elevar la transcripción del récord al Tribunal Supremo.
Siendo esto así, opinamos que nuestra jurisdicción es clara, y, en tal virtud, procederemos al estudio' y resolución de las cuestiones envueltas, no sin antes expresar que censuramos la conducta seguida por el o los abogados del acusado, tanto en la corte inferior como en esta Corte Suprema.
De la transcripción aparece que el acusado solicitó de la corte sentenciadora la celebración de un nuevo juicio basán-dose en que se habían cometido los siguientes errores:
1. El veredicto rendido no es la expresión imparcial de todos los jurados;
2. El jurado fué constituido erróneamente;
3. El jurado Fernández Mascaró fué recusado sin motivo;
4. Se negó ilegalmente al acusado la facultad de recusar perentoriamente a algunos jurados;
5. Se instruyó erróneamente al jurado sobre la fuerza pro-batoria de la testigo Amparo Zeno;
6. La instrucción sobre “circunstancias atenuantes” es contradictoria y perjudicial al acusado, y
7. El veredicto es contrario a la ley y a la prueba.
Veamos si dichos errores se cometieron o no por la corte de distrito.
1. Cuando los jurados regresaron al tribunal con su vere-dicto, se comenzó a preguntarles individualmente si el ren-dido era en verdad su veredicto y entonces el jurado Aníbal Herrera preguntó a la corte si podía excusársele de dar la contestación requerida. La corte le informó que nó y acto seguido el jurado contestó que el entregado era su veredicto. No podemos convenir con el acusado en que del hecho ante-riormente descrito pueda derivarse la consecuencia de que el veredicto no fué la expresión imparcial del juicio del jurado. Véase el caso de El Pueblo v. David, 19 D. P. R., 801, 806.
*3192. Hemos examinado el procedimiento seguido en la cons-titución del jurado, y se ajusta a lo prescrito en la ley tal como fue interpretada por esta Corte Suprema en el caso de El Pueblo v. Morales (a) Yare Yare, 14 D. P. R., 234.
3. Lo ocurrido con el jurado Fernández Mascaré, según consta del récord, fué como sigue: Fiscal: “¿Sostiene usted alguna doctrina contraria a la pena de muerte?” Jurado: “No soy partidario de la pena de muerte en principio.” Fiscal: “Si la ley fijara para determinados casos un veredicto de culpabilidad que aparejara lá pena de muerte ¿estaría usted en condiciones de dar imparcialmente el veredicto?” Jurado: “No siendo partidario en principio, tendría que for-zarme.” El Fiscal recusa a este jurado y la corte acepta la recusación. La defensa toma excepción.
A nuestro juicio la corte no cometió el error que se le atri-buye. Si bien el jurado Mascaró no expresó categóricamente que a causa de sus opiniones estaba impedido de rendir su veredicto, manifestó que tendría que forzarse por no ser en principio partidario de la pena de muerte, y, en casos simi-lares, las cortes ban resuelto que procede la recusación. Véanse State v. Banerly (Mo.), 46 S. W., 609, y Rehea v. State (Neb.), 88 N. W., 789, 792 y 793.
4. El cuarto señalamiento de error está' íntimamente rela-cionado con el segundo. Después de haberse examinado un gran número de jurados que fueron recusados unos motivada y otros perentoriamente por ambas partes, quedaron al fin en sus puestos doce y entonces la corte invitó al acusado a recusar perentoriamente y el acusado manifestó que deseaba que constara que aceptaba al último.jurado elegido José Ro-sado y que volvía a pedir permiso para hacer recusaciones perentorias en el resto del jurado. La corte negó el permiso y la defensa tomó excepción. Según el procedimiento que se había seguido, la defensa había tenido ya una oportunidad para recusar perentoriamente a todos y cada uno de los miem-bros del jurado y lo que la defensa pedía era úna segunda oportunidad. La actitud de la corte se ajustó estrictamente *320a la ley y a la jurisprudencia. Véanse el artículo 221 del Código de Enjuiciamiento Criminal,.el ya citado caso de El Pueblo v. Yare Yare, y el de El Pueblo v. Vázquez, 20 D. P. R., 361, 366 y 367. En el primero de dichos casos esta Corte Suprema, basándose en jurisprudencia de la Corte Suprema de California, por medio de su 'juez Sr. MacLeary, se ex-presó así:
“En causas criminales, al formar el jurado, deben sacarse doce nombres de la urna conteniendo los nombres de los jurados capaci-tados, para servir como tales; y el acusado puede examinarlos a todos, antes de ejercer su derecho de recusación perentoria con respecto a cualquiera de ellos; y aquellos que no hayan sido recusados ni excusados deben entonces prestar juramento para juzgar la causa, después de lo cual se extraerán de la urna tantos nombres como sean necesarios para suplir los que faltan, repitiéndose este procedimiento hasta que esté completo el jurado.” El Pueblo v. Morales (a) Yare Yare, 14 D. P. R., 234, 239.
Para cerrar la discusión de este alegado error, diremos que el acusado llegó a recusar perentoriamente a unos doce jurados y que nada hizo constar, ni intentó hacer constar, ni aparece en modo alguno del récord, sobre el hecho de que el jurado que lo juzgó finalmente no fuera un jurado verda-deramente imparcial.
5. La testigo Amparo Zeno había sido anteriormente con-denada por el'delito de desacato cometido al declarar falsa-mente ante el tribunal. El juez en sús instrucciones expresó ese hecho al jurado, pero le manifestó que el que tal hecho se hubiera realizado no implicaba necesariamente que se dejara de dar crédito a la declaración de la testigo, tanto más cuanto que sus manifestaciones habían sido corroboradas por las de Delfina Lamboy. Esto es, en síntesis, lo ocurrido, y no podemos en tal virtud concluir que se haya cometido por la corte ningún error fundamental que lleve consigo la revo-cación de la sentencia.
6. Al referirse a “circunstancias atenuantes,” el juez, en sus instrucciones, dijb al jurado que podía declarar al acusado *321culpable de asesinato en primer grado con circunstancias ate-nuantes, y le dijo también que la regla general era que la prueba de tales circunstancias debía someterse a la corte encargada de dictar la sentencia antes del pronunciamiento de ésta.
El artículo 202 del Código Penal, es como sigue:
“Toda persona culpable de asesinato en primer grado incurrirá en pena de muerte, o si hubiere circunstancias atenuantes se le impon-drá la pena de reclusión perpetua; si se confesare culpable, el tribunal determinará la pena; y toda persona culpable de.asesinato en segundo grado incurrirá en pena de presidio por un término mínimo de diez años.
“Cuando, en algún caso, la sentencia del tribunal dispusiere 3a muerte del reo, se cumplirá dicha sentencia.”
Y el 320 del Código de Enjuiciamiento Criminal, dice así:
“Después de una confesión o veredicto de culpabilidad y siempre que se deje a discreción del tribunal la magnitud de la pena, el tribunal, a indicación verbal de 'cualquiera de las partes, de que hay circunstancias agravantes o atenuantes de la pena que puedan jus-tamente ser tomadas en consideración, puede, a su arbitrio, oir bre-vemente esa indicación en el plazo que fije y dando aviso a la parte contraria, en la forma que estime conveniente.”
Los artículos de los Códigos Penales de California, Montana e Idabo que corresponden al 202 del de Puerto Rico, difie-ren esencialmente. Por el 190 del de California se dispone que toda persona culpable de asesinato en primer grado su-frirá la pena de muerte o la de reclusión perpetua, a discre-ción del jurado que juzgue la causa; que cuando el acusado se confiesa culpable, la corte determinará la pena, y que toda persona culpable de asesinato en segundo grado será casti-gada con presidio por no menos de diez años. Y por las sec-ciones 353 del Código Penal de Montana y 4864 de los Códi-gos de Idabo se prescribe simplemente que toda persona culpable de asesinato en primer grado sufrirá la pena de muerte, y- toda persona culpable de asesinato en segundo grado será *322castigada con presidio por un término no menor de diez años, pndiendo ■ extenderse la prisión hasta fijarla por toda la vida del sentenciado.
Las secciones de los Códigos de Enjuiciamiento Criminal de dichos tres Estados correspondiente a la 320 del nues-tro, son iguales.
De ahí que no hayamos podido encontrar en la jurispru-dencia que usualmente aplicamos para interpretar nuestra vigente ley penal, ninguna decisión aplicable. Tampoco la hemos encontrado en la acreditada obra de Wharton sobre Homicidio.
La práctica seguida en Puerto Eico desde la instaura-ción del nuevo Código Penal, ha sido, la de permitir al jurado que aprecie en su veredicto las circunstancias atenuantes en el caso de que realmente existan. No consideramos que dicha práctica sea contraria a la ley, ni vemos motivo alguno para recomendar que no se siga en el futuro.
Ahora bien, el que el jurado- tenga esa facultad en los casos de asesinato, no implica que en dichos casos no pueda apli-carse además el procedimiento fijado en el artículo 320 del Código de Enjuiciamiento Criminal. De ahí que no podamos concluir que sea errónea la instrucción de que se trata. Por otra parte, el acusado no ha demostrado que existen verda-deras circunstancias atenuantes que puedan apreciarse en su favor para bajar el grado de la pena. De la prueba, como seguidamente veremos, resulta que el acusado tuvo relaciones ilícitas con su víctima y que aun después de haberlas roto, no quería que ésta las llevara, como al parecer las llevaba, con otros hombres. De ahí surgió su deseo de asesinarla. Tales circunstancias son pertinentes para explicar el móvil del delito, pero no para atenuar la responsabilidad penal del delincuente. “Y celos o deseo de venganza, no excusan, ni justifican o atenúan el homicidio.” Wharton on Homicide, p. 202, citando a State v. Burns, 148 Mo., 167, 71 Am. St. Rep., 588; Ex parte Jones, 31 Tex. Crim. Rep., 422, 20 S. W., 983. *323Véase también lo consignado en la página 930 de la misma; obra.
7. Veamos, por último, si el veredicto es contrario a la ley y a la prneba, como sostiene el acusado.
El doctor Cueto, médico cirujano, declaró que en la tarde •del ocho de septiembre de 1912 practicó la autopsia de una joven de veinte años de edad, llamada Serafina Dones, a quien había reconocido en estado agónico en la madrugada del mismo día. El cuerpo de la muerta presentaba las siguientes heridas: una incisa en la parte anterior y superior del pecho; dos incisas en la glándula mamaria, otra en el costado, en «el tercio medio derecho; otra en la parte superior del brazo derecho, profunda, llegando hasta el hueso; dos más en el mismo brazo; tres en el brazo izquierdo; otra en el tercio superior y medio del muslo izquierdo; otra en la parte superior y externo de la pierna izquierda que llegó a fracturar ■el peroné; dos pequeñas heridas más en la misma pierna y -otra en el pie, y, por último, una herida transversal en el vientre con salida de la masa intestinal. La muerte se debió •especialmente a consecuencia de dos de las heridas, la de la •cavidad toráxica y la del vientre, por hemorragia interna, y, a juicio del doctor, gran número de las lesiones debieron ocasionarse estando la víctima acostada boca arriba y el agre-sor de pie, sin que existiera en el cuerpo de la muerta vesti-gio alguno de lucha.
Francisco García, que vivía con el acusado en una misma habitación, declaró que el acusado le dijo, el lunes de una semana, que hacía más de un mes que habían terminado sus relaciones con Serafina; que el jueves de esa misma semana también le dijo que iba a comprar un cuchillo para vengarse •de Serafina Dones; que en la noche del 7 de septiembre o «ea el sábado de la indicada semana, como a las ocho, se hallaba parado en la Plazuela de San José con el acusado cuando pasó Serafina ácompañada del soldado García y el acusado dijo, •dirigiéndose a la Dones: “Esos zapatos que has comprado no los vas a gozar, porque te voy a matar esta noche.”
*324El soldado Manuel García depuso que el 7 de septiembre acompañó a Serafina Dones a comprar unos zapatos; qne a su regreso, como de odio a nueve de la noche, pasaron por la plaza de San José y al ver Serafina al acusado que allí se encontraba, le dijo: “Este señor que está aquí ña jurado matarme.” Que pasaron por frente del acusado y entonces éste dijo, dirigiéndose a Serafina: “Esos zapatos no los goza-rás porque te mato.” Que dejó a Serafina en su casa y des-pués, en la madrugada del día siguiente, se enteró de. que había sido asesinada.
Juan Boto, dependiente de una ferretería, declaró haber vendido el 7 de septiembre, como a las tres y media de la tarde, a una persona parecida al acusado, un cuchillo de igual' clase que el que se le presentó en el acto de la vista y que fué ocupado por la policía (declaraciones de Francisco García y Enrique Pino), en poder de la madre de Mateo Concepción.
Modesta Ferrer dijo que vió pasar al acusado por frente de la casa en que vivía Serafina como a las diez y como a las once y media de la noche del 7 de septiembre.
Delfín a Lamboy, que dormía en una habitación separada por un cancel de la. en que también dormía Serafina, sintió un “¡ay!” que dió ésta en la madrugada del ocho de septiem-bre, se levantó y vio cuando el acqsado le estaba dando puña-ladas. Que gritó y el acusado echó a correr y entonces fué a ayudar a Serafina que se apeaba del catre y cayó al suelo ensangrentada. Que salió al patio y encontró a Amparo Zeno que dijo: “Es Mateo”- y salió precipitadamente en busca de la policía.
T Amparo Zeno, que también vivía en la misma casa que Serafina y que se había levantado en la madrugada del 8 de septiembre a preparar su trabajo, oyó gritar a Delfina Lamboy que habían matado a Serafina y en ese momento vió salir de la habitación, descalzo, al acusado, y se fué corriendo detrás de él gritando a la policía para que lo cogiera.
Este es, a grandes rasgos, el resultado de la prueba de cargo que aun contiene más detalles reveladores de la preme-*325ditación del acusado. El crimen cometido por Mateo Concep-ción, reviste, pues, todos los caracteres de nn asesinato en primer grado y al apreciarlo y declararlo así, ni el jurado ni la corte cometieron error algnno, a nuestro jnicio.
Debe confirmarse la sentencia apelada.